Citation Nr: 0612304	
Decision Date: 04/28/06    Archive Date: 05/09/06

DOCKET NO.  05-02 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to a rating in excess of 20 percent for diabetes 
mellitus with complications of erectile disfunction, 
hypertension, subjective numbness and tingling of the 
extremities, and subjective blurring of vision.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

M. Harrigan, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1963 to 
October 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued in November 
2004 and December 2004 by the Department Veterans Affairs 
(VA) Regional Office (RO) in Atlanta, Georgia.  The veteran's 
service-connected diabetes mellitus was recharacterized in 
the December 2004 rating decision as diabetes mellitus with 
complications of erectile disfunction, hypertension, 
subjective numbness and tingling of the extremities, and 
subjective blurring of vision.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

This case must be remanded to comply with VA's duty to notify 
and assist claimants in substantiating a claim for VA 
benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2005); 38 C.F.R. § 3.159 (2005).

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, Nos. 
01-1917, 02-1506, 2006 WL 519755 (U. S. Vet. App. Mar. 3, 
2006), which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service-connection claim, including the 
degree of disability and the effective date of an award.  In 
the present appeal, the veteran was not provided with notice 
of the type of evidence necessary to establish an effective 
date, if a higher disability rating is granted on appeal.  On 
remand, VA must do so. 

The duty to assist includes providing a VA medical 
examination or a medical opinion when necessary for an 
adequate determination.  See Duenas v. Principi, 18 Vet. App. 
512 (2004).  In his substantive appeal, the veteran contends 
that he has been directed to avoid strenuous activities; 
however, there is no notation in his records that he has been 
instructed to regulate exercise.  A July 2004 VA examination 
reflects that he has tingling and numbness, and experiences 
persistent coldness in his extremities.  Private medical 
records from August 2004 show eye disorders related to his 
diabetes.  VA medical records show a history of erectile 
disfunction and high blood pressure.  On remand, VA should 
provide the veteran with appropriate examinations to evaluate 
of the current status of his diabetes mellitus and its 
complications.  In addition, the VA should consider whether 
separate ratings are warranted for erectile disfunction, 
hypertension, diabetic neuropathy and/or diabetic 
retinopathy.  A current examination is needed to provide 
clinical findings so that VA can consider ratings under all 
appropriate diagnostic codes.  VA should obtain any missing 
VA and/or private treatment records for his diabetes 
symptomatology since April 2003.

Accordingly, the case is REMANDED for the following actions:

1.  The VA must review the entire file 
and ensure for the issue on appeal that 
all notification and development 
necessary to comply with 38 U.S.C.A. § 
5103A (West 2002 & Supp. 2005) and 
38 C.F.R. § 3.159 (2005)), as well as 
VAOPGCPREC 7-2004, is fully satisfied.  
In particular, VA must send the veteran a 
corrective notice that explains the 
information or evidence needed to 
establish an effective date, if a higher 
disability rating is granted, as outlined 
by the Court in Dingess/Hartman v. 
Nicholson, Nos. 01-1917, 02-1506, 2006 WL 
519755 (U. S. Vet. App. Mar. 3, 2006).  
The claims file must include 
documentation that there has been 
compliance with the VA's duties to notify 
and assist a claimant pursuant to the 
provisions of 38 U.S.C.A. § 5103A (West 
2002 & Supp. 2005) and 38 C.F.R. § 3.159 
(2005).

2.  VA should ask the veteran to identify 
all private and VA health care providers 
that have treated him for his diabetes 
mellitus and its complications since 
April 2003 through the present.  VA 
should attempt to obtain records from 
each health care provider he identifies 
that might have available records, if not 
already in the claims file.  In 
particular, VA should obtain any missing 
medical records from the Augusta, Georgia 
VA Medical Center from June 2004 through 
the present.  If the records are 
unavailable, please have the provider(s) 
so indicate.

3.  After completion of 1 and 2 above, 
the VA should make arrangements with the 
appropriate VA medical facility for the 
veteran to be examined to ascertain the 
nature and severity of his diabetes 
mellitus and its complications (erectile 
disfunction, hypertension, diabetic 
neuropathy and/or diabetic retinopathy).  
All relevant evidence in the claims file 
must be reviewed and a thorough clinical 
examination conducted.  Thereafter, the 
examiner should provide detailed clinical 
findings in accordance with the latest 
AMIE worksheets for diabetes mellitus, 
hypertension, erectile disfunction, 
diabetic neuropathy and/or diabetic 
retinopathy.

4.  Following completion of the above, VA 
should readjudicate the veteran's 
increased rating claim, including review 
of any additional evidence obtained on 
remand.  In particular, VA should 
consider whether separate ratings are 
warranted for erectile disfunction, 
hypertension, diabetic neuropathy and/or 
diabetic retinopathy under all applicable 
diagnostic codes.  If any determination 
remains unfavorable to the appellant, he 
and his representative should be provided 
with a supplemental statement of the case 
and be afforded an opportunity to respond 
before the case is returned to the Board 
for further review.

The purposes of this remand are to comply with due process of 
law and to further develop the veteran's claim.  No action by 
the veteran is required until he receives further notice; 
however, the veteran is advised that failure to cooperate by 
reporting for examination may result in the denial of the 
claim.  38 C.F.R. § 3.655 (2005).  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition warranted in this case, pending completion of the 
above.  

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


